Citation Nr: 0620528	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-08 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar 
degenerative disc disease, currently assigned a 20 percent 
rating from December 1, 2000.

2.  Entitlement to a higher initial rating for left hip 
traumatic arthritis, status post left hip dislocation, 
currently assigned a 10 percent rating from December 1, 2000.

3.  Entitlement to a higher initial rating for left ankle 
instability, status post left ankle sprain, currently 
assigned a 10 percent rating from December 1, 2000.

4.  Entitlement to an initial compensable rating for left 
foot plantar fasciitis with heel spur from December 1, 2000.

5.  Entitlement to an initial compensable rating for right 
elbow epicondylitis from December 1, 2000.

6.  Entitlement to a higher initial rating for a left winged 
scapula, currently assigned a 10 percent rating from December 
1, 2000.

7.  Entitlement to an initial compensable rating for right 
hamstring strain from December 1, 2000.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1977 to November 2000.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a hearing at 
the RO in December 2002, and a transcript of that hearing is 
contained in the claims folder.

In July 2003, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim, although it granted an initial 10 percent rating for 
left hip traumatic arthritis, status post left hip 
dislocation, in a February 2005 rating decision, and returned 
these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  During the period of this claim, the veteran's lumbar 
degenerative disc disease has been productive of no 
incapacitating episode and no significant neurological 
impairment. 

2.  During the period prior to September 26, 2003, the 
limitation of motion of the veteran's low back more nearly 
approximated moderate than severe.  

3.  During the period beginning September 26, 2003, flexion 
of the thoracolumbar spine has not been limited to 30 degrees 
or less.   

4.  The veteran's left hip disability is manifested by pain 
and limitation of motion; neither nonunion, malunion, false 
joint, loose motion, flexion limited to less than 30 degrees, 
nor limitation of abduction lost beyond 10 degrees is shown.

5.  The veteran's left ankle disability is manifested by 
moderate limitation of motion. 

6.  The veteran's left foot plantar fasciitis with heel spur 
is manifested by moderate overall impairment.

7.  The veteran's right elbow epicondylitis is not manifested 
by flexion of the forearm limited to 100 degrees, extension 
limited to 60 degrees, or supination limited to 30 degrees or 
less.  

8.  The veteran's left winged scapula is manifested by 
limitation of motion, but forward flexion and abduction of 
the shoulder were to greater than 90 degrees.  

9.  There is no current medical evidence of a residual 
hamstring strain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for lumbar degenerative disc disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2005).   

2.  The criteria for an initial rating for left hip traumatic 
arthritis, status post left hip dislocation, currently 
evaluated as 10 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a Diagnostic Codes 5251, 5252 (2005).   

3.  The criteria for an initial rating in excess of 10 
percent for a left ankle instability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271 (2005).    

4.  The criteria for an initial 10 percent disability rating 
for left foot plantar fasciitis with heel spur have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5284, 4.73, Diagnostic Code 5310 (2005). 

5.  The criteria for an initial compensable evaluation for 
right elbow epicondylitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207, 5213 (2005).

6.  The criteria an initial rating in excess of 10 percent 
for a left winged scapula have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5201, 4.73, Diagnostic Code 5301 
(2005). 

7.  The criteria for a compensable rating for the right 
hamstring strain have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for initial 
ratings on appeal have been accomplished.

In a March 2004 post-rating letter, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his claims, and what was 
required to prove a claim for a higher rating; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing an increase in severity 
for the claimed service-connected disorders.  The veteran and 
his representative were afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that RO's March 2004 post-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the March 
2004 notice letter, the RO requested that the appellant 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the February 2001 rating action on appeal.  However, 
the Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this case, as 
indicated above, the appellant had full opportunity to 
respond after issuance of notice documents identified above, 
to include the RO's initial pre-rating notice letters, the 
rating decision on appeal, and the SOC.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549 Cf. 38 C.F.R. § 20. 1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  While the Court 
also stated that, in claims arising out of an original claim 
for service connection, VA notice must include information 
regarding the effective date that may be assigned, and such 
notice has not explicitly been provided in this case, on 
these facts, such omission is harmless.  Id.  In adjudicating 
the claim for a higher initial rating, the Board is 
considering (as the RO has considered) all time periods since 
the effective date of the grant of service connection (which 
would, by implication, involve a consideration of effective 
date for any higher rating granted).  [Parenthetically, the 
Board notes that neither the appellant nor his representative 
has even suggested that the assigned effective date for the 
grant of service connection is being challenged].  Moreover, 
because, in this case, the Board is denying the claim for a 
higher initial rating, no effective date is being assigned.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records and VA medical records 
have been associated with the record.  The appellant also has 
submitted private medical records in his possession.  

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claims on appeal. 

II.  Initial ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
See Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted an important distinction between an appeal involving a 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

III.  Factual Background

According to a June 2000 QTC examination requested by VA, the 
veteran's left shoulder joint was described as normal 
anteriorly and laterally.  The scapula was winged, which was 
worsened with resisted extension of the left arm in the push 
up position primarily.  No frank tenderness was noted.  
Slight atrophy of the surrounding musculature was present.  
The left shoulder range of motion showed flexion from 0 to 
180 degrees, internal rotation from 0 to 90 degrees.  The 
examiner added that the left shoulder range of motion was 
additionally limited by fatigue, weakness, and lack of 
endurance.  

The left hip joint was described as normal.  The left hip had 
flexion to 125 degrees, extension to 30 degrees, adduction to 
25 degrees, abduction to 45 degrees, external rotation from 0 
to 60 degrees, internal rotation from 0 to 40 degrees.  The 
examiner noted that the left hip was additionally limited by 
discomfort at the extremes.

The appearance of the ankle joint was within normal limits 
externally.  The dorsiflexion was 0 to 20 degrees, with 
plantar flexion from 0 to 45 degrees.  The left ankle joint 
was unstable, particularly regarding inversion that was also 
painful.

The lumbar spine was pertinent for evidence of painful 
motion.  The examiner found no muscle spasm, weakness or 
tenderness.  The lumbar spine had flexion to 60 degrees, 
extension to 20 degrees, bilateral rotation to 20 degrees, 
and right lateral flexion to 30 degrees and left lateral 
flexion to 20 degrees.

The posterior right hamstring area was slightly tender to 
palpation, with no deformity or swelling noted.

The right elbow flexion was zero to 145 degrees, supination 
was zero to 85 degrees, and pronation was zero to 80 degrees.  
The lateral aspect of the elbow was non tender.  The medial 
epicondyle region and surrounding soft tissues were tender.

An EKG test revealed normal sinus rhythm, incomplete right 
bundle branch block, no acute ischemic changes were noted.  
Otherwise, the EKG results were normal.  The comprehensive 
metabolic panel was within normal limits.  An x-ray study of 
the left ankle revealed traumatic arthritis.  The left hip 
had minimal degenerative changes.  The right elbow was within 
normal limits.  The left foot had evidence of heel spur 
(exostoses of calcaneus).  The lumbar spine had narrowed disc 
space at L/4-5, and no degenerative changes, scoliosis, facet 
abnormalities, spondylolisthesis or spondylolysis was noted.  
The left scapula results were unremarkable.

A private March 2000 MRI study demonstrated desiccation disc 
at L/4-5 with equivocal small left intra-foraminal disc 
protrusion.

The examiner diagnosed left winged scapula (partial palsy of 
the left long thoracic nerve and weakness of the left 
serratus anterior muscle; unstable left ankle due to an ankle 
sprain; traumatic arthritis of the left hip secondary to 
status post left hip dislocation; right elbow medial 
epicondylitis; status post right elbow lateral epicondylitis; 
exostosis of the left calcaneus (left heel spur); plantar 
fasciitis of the left foot; degenerative disc disease of the 
lumbar spine; and a right hamstring strain with residual 
discomfort and tightness, right hamstring region.  

The examiner discussed that the veteran reportedly ran 20 
miles per week.  It was recommended that he avoided such 
activities such as jogging, jumping, running, marching, heavy 
lifting, and repetitive bending at the waist.

Private medical records from Sportsmed dated between 2001 and 
2004 reveal treatment for complaints of low back, left hip, 
and left foot pain.  In June 2001, an x-ray study of the 
veteran's pelvis and hip revealed no abnormalities.  Physical 
examination of the pelvis revealed that the veteran's spine 
was straight.  He had flexion to 90 degrees at the waist and 
extension to 30 degrees with minimal discomfort.  His left 
hip had flexion to 90 degrees, internal rotation to 25 
degrees and external rotation to 35 degrees.  Provocative 
testing was negative for a labral tear, but the veteran did 
have pain associated with active flexion and extension of the 
hip against resistance.  This was referable to the iliotibial 
band as it crossed the greater trochanter.  Sensation and 
motor function were intact distally.  The examiner commented 
that, clinically, the veteran had an iliotibial band 
tendinitis where it crossed the greater trochanter.  The 
examiner recommended stretching exercises and physical 
therapy.  The examiner did not believe that the veteran had 
any type of intrinsic problem with the hip joint, although he 
could not absolutely rule out a labral tear.  The examiner 
advised the veteran that it may take eight weeks of hip 
stretching to ameliorate this condition.  

The remaining treatment records from Sportsmed overwhelmingly 
show treatment for the veteran's nonservice-connected right 
foot.  According to a January 2003 treatment report, the 
veteran was noted to have plantar fasciitis with left foot 
pain, although the doctor only examined and described the 
right foot symptoms.  

Treatment records from Fox Army Hospital dated between 2001 
and 2004 were obtained.  A March 2001 left hip x-ray study 
revealed no abnormality.  An April 2001 lumbar spine x-ray 
study revealed no abnormality.  A November 2001 left foot x-
ray study revealed no evidence of fracture or dislocation.  
The lateral view revealed the presence of a moderately sized 
calcaneal spur formation involving the left calcaneus at the 
plantar location.  In January 2003, the veteran was diagnosed 
with probable plantar fasciitis.  The examiner advised the 
veteran to use a heel cup and orthotics as previously 
prescribed, and to take antiinflammatory medication for pain 
relief on an as needed basis.

In March 2004, VA provided the veteran an orthopedic 
examination.  The examiner reported that the claims file was 
reviewed before examining the veteran.  The veteran 
subjectively complained of pain, weakness, stiffness, 
swelling, redness but no heat, instability, giving way, 
locking, fatiguability, and lack of endurance.  The veteran 
took Feldene for pain relief.  Physical examination revealed 
that the left hip had flexion to 103 degrees, extension to 26 
degrees, adduction to 21 degrees, abduction to 40 degrees, 
external rotation to 49 degrees and internal rotation to 35 
degrees.  

The left ankle had dorsiflexion to 17 degrees, plantar 
flexion to 35 degrees, with no varus or valgus angulation of 
the os calcis in relationship to the long axis of the tibia 
and fibula.  

The left shoulder had forward flexion to 163 degrees, 
abduction to 160 degrees, external rotation to 84 degrees and 
internal rotation to 85 degrees.

The right elbow had flexion to 140 degrees, forearm 
supination to 79 degrees, forearm pronation to 76 degrees.

The examiner reported that x-ray studies of the foregoing 
joints revealed degenerative changes except for the right 
elbow, which showed no significant changes.  

Nevertheless, the examiner diagnosed degenerative joint 
disease of the right elbow, left shoulder, left ankle, and 
left hip with loss of function due to slight pain.

In a separate March 2004 VA examination report, written by 
the same VA examiner, physical examination revealed forward 
flexion to 76 degrees, backward extension to 25 degrees, 
flexion to the right to 24 degrees, and flexion to the left 
to 20 degrees.  The examiner commented that lumbar motion 
stopped when the pain began.  The motion was additionally 
limited by pain, fatigue, and weakness.  There was slight 
objective evidence of painful motion when he sat and arose 
from a chair.  There were no postural abnormalities.  The 
neurological examination showed deep tendon reflexes at the 
knee that were one plus, active and equal.  There were no 
vertebral fractures.  An x-ray study was negative for lumbar 
spine abnormality; however, an MRI study of record confirmed 
mild degenerative disc disease at L4-5.  The examiner 
diagnosed degenerative disc disease of the lumbosacral spine 
with slight loss of function due to pain.



1.  Lumbar Spine

The RO originally granted service connection for the 
veteran's degenerative disc disease at L4-5 pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) and assigned a 
20 percent rating.  Intervertebral disc syndrome will be 
evaluated under the  general formula for rating diseases and 
injuries of the spine  or under the formula for rating 
intervertebral disc syndrome  based on incapacitating 
episodes, whichever  method results in the higher evaluation 
when all disabilities  are combined under 38 C.F.R. § 4.25.  

During the pendency of the veteran's claim for an initial 
rating, the criteria for evaluating disabilities of the spine 
were revised.  As a preliminary matter, the Board notes that 
in Kuzma v.  Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's back 
disability.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293,  
effective September 23, 2002, intervertebral disc syndrome is  
evaluated (preoperatively or postoperatively) either on the  
total duration of incapacitating episodes over the past 12  
months, or by combining under 38 C.F.R. § 4.26 (combined  
rating tables) separate evaluations of its chronic orthopedic  
and neurologic manifestations along with evaluations for all  
other disabilities, which ever method results in the higher  
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provide that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the general rating formula for rating diseases and  
injuries of the spine, effective September 26, 2003, with or  
without symptoms such as pain, stiffness or aching in the  
area of the spine affected by residuals of injury or disease,  
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoraolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Historically, it is noted that service connection for 
degenerative disc disease at the L4-5 vertebrae was granted 
effective December 1, 2000, in a February 2001 RO decision 
with an initial 20 percent evaluation.  

The evidence shows that the veteran's low back disability 
does not warrant a higher evaluation under the former 
criteria for evaluating intervertebral disc disease  
(Diagnostic Code 5293) or the revised criteria that considers 
incapacitating episodes.  In this regard, the Board notes 
that the neurological evaluations throughout the initial 
evaluation period have been negative, and the veteran does 
not allege, and the medical evidence does not show, that he 
has had any incapacitating episode necessitating bedrest 
prescribed by a physician.  In addition, the medical evidence 
does not show that the veteran has lumbosacral strain or that 
the manifestations of his low back disability include listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or loss of lateral motion with 
osteoarthritic changes, so a higher rating is not warranted 
under the former criteria for evaluating lumbosacral strain.

In addition, the medical evidence demonstrates that the  
veteran's low back disability does not warrant a higher 
rating under the former criteria for evaluating limitation of  
motion of the spine or the current formula for evaluating  
disabilities of the spine.  In this regard, as noted above, 
the evidence does not more nearly approximate the criteria 
for a rating in excess of 20 percent at any time during the 
pendency of the appeal.  These findings do not more nearly 
approximate the criteria for a 40 percent rating pursuant to 
Diagnostic Code 5292.  Thus, it is clear that the limitation 
of motion does not more nearly approximate severe than 
moderate, as required for a higher rating under the former 
criteria, and is not sufficient to warrant a higher rating 
under the current criteria. 

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
addition, the Board has considered the evidentiary equipoise 
rule in reaching this decision; however, the Board has 
determined that it is not applicable in this case because the 
preponderance of the evidence is against the claim.  

2.  Left Hip

The current 10 percent rating for the left hip is assigned 
using Diagnostic Code 5010, which provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Regarding 
the hip, Diagnostic Code 5251 provides a 10 percent rating 
when thigh extension is limited to 5 degrees, and no higher 
rating.  Consequently, there is no basis upon which to assign 
a higher rating using this diagnostic code.

Diagnostic Code 5252 provides that, where flexion of the 
thigh is limited to 45 degrees, a 10 percent evaluation is 
warranted.  Limitation to 30 degrees will be evaluated as 20 
percent disabling, and limitation to 20 degrees will be 
evaluated as 30 percent disabling. 38 C.F.R. § 4.71a.  As the 
record does not support a conclusion that the veteran has 
flexion limited to 20 degrees or greater limitation, a higher 
initial rating is not supported using Diagnostic Code 5252.  

The Board has considered whether other diagnostic codes for 
disability of the hip and thigh would provide a basis for a 
higher, or a separate compensable rating, and concludes that 
they do not.  Diagnostic Code 5253 does not provide a basis 
for a higher, or a separate compensable rating, as the record 
does not support a conclusion that the veteran has abduction 
limited to 10 degrees, cannot cross his legs, or cannot toe 
out more than 15 degrees.  Diagnostic Codes 5250, 5254, and 
5255 are not appropriate, as the veteran does not have 
ankylosis (Diagnostic Code 5250), flail joint (Diagnostic 
Code 5254), or nonunion or malunion of the femur (Diagnostic 
Code 5255).   The evidence of record, including the VA 
examination reports, does not show that the left hip has 
malunion, nonunion, loose motion, or false joint.  

The VA and non-VA medical evidence discussed above reveal 
greater movement of the hip joint than needed for a rating in 
excess of 10 percent under these diagnostic codes.  The Board 
concludes that the record does not provide a basis upon which 
to assign a higher rating for this disability. 

3.  Left ankle

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of ankle motion, and a 20 percent 
rating is assigned for marked limitation of ankle motion.   
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

In addition, the Board will consider Diagnostic Code 5270, 
which is another potentially applicable Diagnostic Code in 
order to evaluate the veteran's ankle disability.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (implicitly holding that the  
BVA's selection of a Diagnostic Code may not be set aside as  
arbitrary, capricious, an abuse of discretion, or otherwise  
not in accordance with law, if relevant data is examined and  
a reasonable basis exists for its selection).

Higher evaluations for disabilities of the ankle are provided 
under Diagnostic Code 5270 for ankylosis of the ankle.  A 20 
percent disability rating is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  A 30 percent 
disability rating is assigned for ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.  Finally, a 40 percent disability 
rating is assigned for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity. See 38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2005).

Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint." Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(quoting from Stedman's Medical Dictionary 87 (25th ed. 
1990). 

Upon a review of the evidence, the Board finds that the  
veteran's left ankle disability does not meet the criteria  
required for the assignment of an initial rating in  excess 
of 10 percent, as effective December 1, 2000. 

Specifically, the evidence of record, as noted above, reveals 
that the veteran's range of motion of the left ankle did not 
more nearly approximate marked limitation of motion at any 
time during the pendency of the appeal.  Thus, the Board does 
not find that the disability has been characterized by marked 
limitation of ankle motion or by ankylosis in plantar flexion 
less than 30 degrees.  Thus, an increased rating in excess of 
10 percent is denied.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271, 5270 (2005). 

4.  Left foot plantar fasciitis with heel spur

The Board notes that the service-connected disability of 
plantar fasciitis is not specifically listed in the rating 
schedule.  In such cases, VA regulations provide that the 
service-connected disability is to be rated under a closely 
related disorder in which not only the functions affected, 
but anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

In this case, the RO assigned a noncompensable initial 
evaluation for service-connected left plantar fasciitis with 
heel spur under Diagnostic Codes 5399-5310.  The Board notes 
that the criteria for rating muscle injuries changed 
effective in July 1997.  However, no substantive change to 
Diagnostic Code 5310 was made. 

Under Diagnostic Code 5310 a 10 percent evaluation is 
warranted where there is evidence of moderate impairment of 
Muscle Group X.  38 C.F.R. § 4.73, Diagnostic Codes 5310 
(2005).  Likewise, a 10 percent rating is warranted for 
moderate residuals of foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).

A 20 percent evaluation for service-connected plantar 
fasciitis requires evidence of moderately severe residuals of 
injury to the foot, and/or moderately severe impairment of 
Muscle Group X (intrinsic muscles of the foot, plantar), or 
severe impairment of Muscle Group X (intrinsic muscles of the 
foot, dorsal).  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 
5284, 5310 (2005).  

A 30 percent evaluation is indicated where there is evidence 
of severe residuals of foot injury, or severe impairment of 
Muscle Group X (intrinsic muscles of the foot, plantar).  38 
C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5284, 5310 (2005).

In the case at hand, service connection and an initial 
noncompensable evaluation for plantar fasciitis of the left 
foot was made effective December 1, 2000, the date of receipt 
of the veteran's original claim for service connection.  

The Board finds that the evidence supports a 10 percent 
rating but no more pursuant to Diagnostic Codes 5284-5310.  
VA and non-VA x-ray studies have shown a left heel spur.  He 
has also been consistently diagnosed with plantar fasciitis.  
He has also been prescribed orthotics and pain relief 
medication.  Based on the evidence, the Board finds that the 
evidence of record more nearly approximates the criteria for 
moderate impairment of the left foot pursuant to Diagnostic 
Codes 5284, 5310.

5.  Medial epicondylitis of the right elbow

In this case, the RO assigned a noncompensable initial 
evaluation for service-connected Medial epicondylitis of the 
right elbow under 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Epicondylitis is an "inflammation of the epicondyle or of the 
tissues adjoining the epicondyle of the humerus."   Dorland's 
Medical Dictionary, 564 (28th ed. 1995).  An epicondyle is 
defined as an "eminence upon a bone, above its condyle."  Id.  
Tenosynovitis (also called tendinitis) is an inflammation of 
the tendon and tendon sheath and may result in pain, 
limitation of motion, tenderness, and swelling.  68 Fed. Reg. 
7009 (Feb. 11, 2003); see also Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995).  Here, the epicondyle and tendon or  its 
sheath are sufficiently similar anatomical structures so  as 
to permit rating of the veteran's epicondylitis under the  
most closely analogous code for tenosynovitis which is in  
turn rated on the basis of limitation of motion.  38 C.F.R. § 
4.71a, Code 5024.

For limitation of flexion of the forearm, of either the major 
and minor extremity, to 100 degrees, a 10 percent rating is 
warranted; for flexion limited to 90 degrees, a 20 percent 
evaluation is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 
5206.  For limitation of extension, of either the major and 
minor extremity, to 60 degrees, a 10 percent evaluation is 
warranted. Extension limited to 75 degrees warrants a 20 
percent evaluation. 38 C.F.R. § 4.71a, Code 5207.

Despite the veteran's complaints of painful motion, at no 
time during the course of the appeal did either elbow result  
in limitation of flexion of the forearm to 90 degrees or  
less, or limitation of extension to 75 degrees or more.  
Accordingly, the criteria for a higher disability evaluation 
under Diagnostic Code 5206 are not met.  

Disabilities of the elbow may also be rated based upon 
impairment of supination or pronation under Diagnostic Code 
5213.  Normal range of forearm pronation is from 0 to 80 
degrees and normal range of supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  Under Diagnostic Code 
5213, a 10 percent disability rating is warranted with 
limitation of supination to 30 degrees or less.  

The evidence does not show that the veteran has 30 degrees or 
less of supination of the right elbow.  Accordingly, the 
criteria for an increased rating for the right elbow based 
upon supination of the forearm are not met.  

Under Diagnostic Code 5213, a 20 percent disability is also 
warranted for limitation of pronation with motion lost beyond 
the last quarter of arc; the hand does not approach full 
pronation.  Normal range of forearm pronation is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  The evidence of record 
does not show this.  Therefore an initial compensable rating 
is not warranted. 

6.  Left shoulder

The left winged scapula (left shoulder) is evaluated as 10 
percent disabling as of December 1, 2000.  The RO has rated 
the disability by analogy to 38 C.F.R. § 4.73, Code 5301, 
Injuries to Muscle Group I (extrinsic muscles of the shoulder 
girdle).  Muscle injuries evaluated pursuant to 38 C.F.R. 
§ 4.73 are generally reserved for residual shell fragment or 
gunshot wounds.  See 38 C.F.R. § 4.56.  The Board notes that 
the veteran's left shoulder disorder is not due to a shell 
fragment or gunshot wound.  By history, the veteran strained 
his left shoulder during a training exercise in 1978 while 
attending air assault school.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability include weakness, fatigue, pain, impairment 
of coordination; and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).  

Code 5301 explains that the muscles at issue function in the 
upward rotation of the scapula and elevation of the arm above 
shoulder level.  For the dominant arm, a rating of 10 percent 
is assigned for moderate disability, of 30 percent for 
moderately severe disability, and a maximum schedular rating 
of 40 percent for severe disability.  38 C.F.R. § 4.73 
(2005).  

Evaluation of muscle injuries as slight, moderate, moderately  
severe, or severe, is based on the type of injury, the  
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2005).

Disability is considered to be slight if it results from a 
simple wound without debridement, infection, shown by service 
medical records to be a superficial wound requiring brief 
treatment and return to duty and healing with good functional 
results, without any of the cardinal signs of muscle 
disability as shown above. The objective evidence of slight 
disability consists of a minimal scar, no evidence of facial 
defect, atrophy, or impaired tonus, no impairment of function 
or metallic fragments retained in muscle tissue. 38 C.F.R. § 
4.56 (2005).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection. Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles. The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side. 38 
C.F.R. § 4.56.

Moderately severe muscle disability results from  a through 
and through or deep penetrating wound by small high  velocity 
missile or large low-velocity missile, with  debridement, 
prolonged infection, or sloughing of soft parts,  and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.   
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d) (3) (2005).  

Finally, severe muscle disability occurs when there was a  
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles,  
or with shattering bone fracture or open comminuted fracture  
with extensive debridement, prolonged infection, or sloughing  
of soft parts, intermuscular binding and scarring.  Records  
should show hospitalization for a prolonged period for  
treatment of wound, consistent complaints of cardinal signs  
and symptoms of muscle disability worse than those shown for  
moderately severe muscle injuries, and, if present, evidence  
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.   
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of  
severe muscle disability, when present, include: X-ray  
evidence of minute multiple scattered foreign bodies  
indicating intermuscular trauma and explosive effect of the  
missile; adhesion of scar to one of the long bones, scapula,  
pelvic bones, sacrum or vertebrae, with epithelial sealing  
over the bone rather than true skin covering in an area where  
bone is normally protected by muscle; diminished muscle  
excitability to pulsed electrical current in  
electrodiagnostic tests; visible or measurable atrophy;  
adaptive contraction of an opposing group of muscles; atrophy  
of muscle groups not in the track of the missile; and  
induration or atrophy of an entire muscle following simple  
piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2005).

The Board finds that a rating in excess of 10 percent 
disabling is not warranted because there is no evidence of a 
moderately-severe muscle injury due to a through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts,  and intermuscular 
scarring.  As noted, the veteran reportedly strained his left 
shoulder during a training exercise.  

The Board has also considered the veteran's left shoulder 
disorder pursuant to 38 C.F.R. § Diagnostic Code 5201 for 
limitation of motion of the left shoulder.

The rating schedule provides that certain diseases, including 
myositis, will be rated based on limitation of motion of the 
affected part.  Under Code 5201, a 20 percent evaluation is 
assigned for the major (dominant) arm when arm motion is 
limited at the shoulder level.  A 30 percent rating is 
awarded when arm motion is limited to midway between the side 
and shoulder level.  A maximum schedular rating of 40 percent 
is in order when arm motion is limited to 25 degrees from the 
side.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a disability 
evaluation greater than 10 percent.  38 C.F.R. § 4.7.  

The evidence described above shows that the range of motion 
of the veteran's left shoulder is not limited to shoulder 
level.  While there were complaints of pain, there was no 
other indication of functional loss.  Thus, even considering 
the impact of functional loss in connection with range of 
motion, the Board cannot conclude that the disability picture 
more closely approximates arm motion limited to shoulder 
level required for a 20 percent rating under Code 5201. Id.  

7.  Right hamstring strain

As noted previously, the severity of muscle disability is 
determined by the type of injury, the history and complaint, 
and objective findings. 38 C.F.R. § 4.56(d) (2005). 

The veteran's service-connected wound of the right thigh is 
rated under a wound to muscle group XIII, which muscle group 
encompasses extension of the hip and flexion of the knee, 
under Diagnostic Code 5313.  That muscle group involves the 
posterior thigh group and the hamstring complex of "2-joint" 
muscles, which includes the biceps femoris, semimembranosus, 
and semitendinosus. A 10 percent evaluation is warranted for 
a muscle disability that is moderate, while a 30 percent 
evaluation is in order for a muscle disability that is 
moderately severe. 38 C.F.R. § 4.73, Diagnostic Code 5313 
(2005).

Service medical records reflect that the veteran injured his 
right hamstring.  There was no injury due to a shell or 
gunshot wound.  The post-service medical evidence indicates 
that the veteran does not currently have manifestations of a 
right pulled hamstring.  An examination report from June 2000 
reveals that the described pain is due to the veteran's low 
back disorder.  There is no residual disorder due to the 
veteran's right hamstring injury.  Without evidence of 
residual disability, the Board finds that a compensable 
rating is not warranted.

In this case, the Board finds that the overall disability 
picture with regard to the veteran's service-connected muscle 
injury to the right thigh is no more than slight. The veteran 
reports only weakness, and has never indicated that his right 
thigh disability causes significant functional impairment. 
Objective findings do not indicate muscle damage.

In order to warrant the next higher rating, the evidence 
would have to more nearly approximate a moderate muscle 
injury; however, the objective findings do not show a 
moderate muscle injury to the right thigh.  For example, the 
evidence does not indicate, on palpation, loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side do not demonstrate 
positive evidence of impairment.

IV.  Conclusion

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional low 
back, left hip, left ankle, right elbow, left foot, and left 
shoulder disabilities produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that no higher rating is assignable based on 
consideration of these factors.  The medical evidence of 
record reveals that that the veteran experiences some 
weakened movement, excess fatigability, and incoordination 
associated with the claimed disorders on appeal.  The Board 
also acknowledges the veteran's complaints of pain and 
impairment regarding the low back, left hip, left ankle, 
right elbow, left foot, and left shoulder disabilities.  
However, even considering such factors, the veteran still has 
been able to accomplish motion consistent with no more than 
the currently assigned ratings.  While it is possible that, 
during flare-ups or with repeated use of the low back, left 
hip, left ankle, right elbow, left foot, and left shoulder, 
the veteran could experience additional loss in addition to 
that shown objectively, there are no findings to that effect 
of record.  The fact remains that, given the medical findings 
noted above, the record presents no basis for assignment of 
any higher rating under the Diagnostic Codes assigned for the 
low back, left hip, left ankle, right elbow, left foot, and 
left shoulder disabilities.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record does not reflect that any of 
the low back, left hip, left ankle, right elbow, left foot, 
right hamstring, and left shoulder disabilities under 
consideration is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2005).  There also is no 
evidence of frequent periods of treatment, much less 
hospitalization, for the claimed disorders on appeal, or any 
evidence that any disability has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of those assigned for the low back, left hip, left 
ankle, right elbow, left foot, right hamstring, and left 
shoulder disabilities is not warranted, and the claims for 
higher initial ratings must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).







	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a higher initial rating in excess of 20 
percent for lumbar degenerative disc disease is denied.

Entitlement to a higher initial rating in excess of 10 
percent for left ankle instability, status post left ankle 
sprain, is denied.

Entitlement to a higher initial rating in excess of 10 
percent for a left winged scapula is denied.

Entitlement to a higher initial rating in excess of 10 
percent for left hip traumatic arthritis, status post left 
hip dislocation, is denied.

Entitlement to an initial compensable rating for right elbow 
epicondylitis is denied.

Entitlement to an initial 10 percent rating for left foot 
plantar fasciitis with heel spur is granted, subject to the 
criteria applicable to the payment of monetary benefits.  

Entitlement to an initial compensable rating for right 
hamstring strain is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


